Exhibit 99.2 CHINA TIANFEIHONG WINE, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA COMBINED BALANCE SHEET November 30, 2013 Assets Fanwei Hengchang and Subsidiaries November 30, China Tianfeihong Wine Inc. September 30, Pro Forma Adjustments Pro Forma combined Current Assets Cash and cash equivalents $ $ $ ) b $ Accounts receivable - - Advances to suppliers - - Inventory, net - - Total Current Assets (199 ) Fixed assets, net - - Total Assets $ $ $ ) $ Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ $
